PUTNAM, Circuit Judge.
The plaintiff in error has filed a petition for a rehearing, resting on Bank v. Kennedy, 167 U. S. 362, 17 Sup. Ct. 831, which was decided a few weeks after our decision in this case. The issue considered by the supreme court was the liability of a national bank as a stockholder in a state savings bank, while the question before us was as to its liability as a stockholder in another national bank. The question discussed by the supreme court was more largely that of ultra vires than that of the policy of the statutes relating to national banking associations, and its line of decisions which we understood to bind us in the case at bar was not particularly noticed by it. Therefore it does not follow beyond question that Bank v. Kennedy is decisive of the case at bar. Inasmuch as the defendant in error has undoubted means of relief by a writ of error, we, under the circumstances, are of the opinion that the petition should be denied. Petition for rehearing denied; mandate to stay until further order.